Title: To Thomas Jefferson from Thomas H. Jones, 6 January 1807
From: Jones, Thomas H.
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Alexandria Janry. 6th. 1807
                        
                        The Unfortunate Loss of the Brig Hiram Bound to Alexandria, I am Sorry, to find has Occasiond the Detention
                            of the Small parcel of Watcheco Tobacco I took the Liberty to send your Excellency; It having Been Saved with the Captain’s
                            Chest. And this person being just Arrived I presume now to Forward it; 
                  Your Excellencys Most Obedt: Servt:
                        
                            Thos. H: Jones
                            
                        
                    